EXHIBIT MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended December 31, Six Months Ended December 31, 2009 2008 2009 2008 NET REVENUES $ 5,586,319 $ 5,156,705 $ 11,093,069 $ 10,909,110 COST OF GOODS SOLD: Cost of goods sold, excluding depreciation and amortization, product warranty, shipping and freight 2,366,827 2,551,580 4,980,605 5,203,804 Depreciation and amortization 79,084 139,627 215,685 257,116 Product warranty 519,491 227,330 987,863 441,499 Shipping and freight 108,698 116,141 267,252 263,766 Total cost of goods sold 3,074,100 3,034,678 6,451,405 6,166,185 GROSS PROFIT 2,512,219 2,122,027 4,641,664 4,742,925 OTHER COSTS AND EXPENSES: Research and development 372,004 348,194 712,884 721,246 Selling, general and administrative, excluding depreciation and amortization 2,033,453 2,495,540 3,950,143 5,248,447 Depreciation and amortization 62,956 92,467 137,798 186,400 Litigation settlement – – – (1,500,000 ) Total other costs and expenses 2,468,413 2,936,201 4,800,825 4,656,093 INCOME (LOSS) FROM OPERATIONS 43,806 (814,174 ) (159,161 ) 86,832 Interest expense (89,914 ) (74,231 ) (176,769 ) (129,155 ) Interest income 51 2,307 71 2,966 Gain (loss) on change in fair value of warrant liabilities 14,205 – (4,962 ) – Amortization of debt discount on convertible debt (35,173 ) (26,211 ) (67,852 ) (26,211 ) LOSS BEFORE INCOME TAXES (67,025 ) (912,309 ) (408,673 ) (65,568 ) Benefit for income taxes 16,169 395,572 98,588 26,227 NET LOSS $ (50,856 ) $ (516,737 ) $ (310,085 ) $ (39,341 ) LOSS PER SHARE Basic and diluted $ (0.00 ) $ (0.04 ) $ (0.03 ) $ (0.00 ) WEIGHTED AVERAGE SHARES USED TO COMPUTE LOSS PER SHARE Basic and diluted 11,945,712 11,721,467 11,891,969 11,719,283 The above results of operations and following Balance Sheets and Statements of Cash Flows, as reported under U.S. Generally Accepted Accounting Principles (U.S. GAAP), will be presented in the Company’s 10-Q for the quarter ended December 31, 2009. We encourage you to review the accompanying notes to these condensed consolidated statements, found in that filing. MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2009 June 30, ASSETS (Unaudited) 2009 CURRENT ASSETS: Cash and cash equivalents $ 438,163 $ 550,602 Accounts receivable, net 2,931,038 3,427,550 Inventories, net 6,895,198 6,392,441 Taxes receivable 48,728 20,257 Deferred tax assets 830,447 830,447 Prepaid expenses and other current assets 420,593 541,153 Total Current Assets 11,564,167 11,762,450 PROPERTY AND EQUIPMENT, NET 1,785,973 2,096,986 OTHER ASSETS: Goodwill and other intangible assets, net 3,584,231 3,584,231 Deferred tax assets 378,074 279,486 Other assets 66,578 75,159 Total Other Assets 4,028,883 3,938,876 TOTAL ASSETS $ 17,379,023 $ 17,798,312 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable 1,063,168 1,128,187 Accrued compensation and benefits 428,900 690,948 Other accrued expenses and current liabilities 884,787 1,151,325 Short-term capital lease obligation – 69,815 Accrued product warranty costs 447,967 436,578 Deferred rent liability 35,649 63,863 Deferred revenue 81,274 209,079 Total Current Liabilities 2,941,745 3,749,795 OTHER LIABILITIES: Long-term debt 3,115,866 2,749,132 Deferred rent liability 42,726 58,010 Convertible debt, net of discount of $333,978 in December and $401,830 in June 916,022 848,170 Warrant liabilities 11,742 – Deferred revenue, less current portion 4,398 38,708 Total Other Liabilities 4,090,754 3,694,020 TOTAL LIABILITIES 7,032,499 7,443,815 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred Stock, $.001 par value Authorized 5,000,000 shares; none issued – – Common Stock, $.001 par value 25,000,000 shares authorized; issued and outstanding, respectively, 12,971,434 and 11,989,914 shares in December and 12,397,757 and 11,771,966 shares in June 11,990 11,772 Additional paid-in capital 13,023,671 13,000,680 Accumulated other comprehensive income (loss) (41,625 ) 216 Accumulated deficit (2,647,512 ) (2,658,171 ) Total Shareholders' Equity 10,346,524 10,354,497 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 17,379,023 $ 17,798,312 MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED
